      Case 5:20-cv-00128 Document 44 Filed on 09/26/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

TEXAS ALLIANCE FOR RETIRED
AMERICANS; SYLVIA BRUNI; DSCC; and
DCCC,

        Plaintiffs,
                                                                     CIVIL ACTION NO. 5:20-cv-128
v.

RUTH R. HUGHS, in her official capacity as
the Texas Secretary of State,

        Defendant.


                THE TEXAS SECRETARY OF STATE’S NOTICE OF APPEAL

        Pursuant to Federal Rules of Appellate Procedure 3(a)(1) and 4(a)(1)(A), Defendant Ruth

Hughs, in her official capacity as the Texas Secretary of State, gives this notice of appeal to the United

States Court of Appeals for the Fifth Circuit from the Order entered in this action on September 25,

2020. ECF 43.
      Case 5:20-cv-00128 Document 44 Filed on 09/26/20 in TXSD Page 2 of 2



Date: September 26, 2020                             Respectfully submitted.

KEN PAXTON                                           PATRICK K. SWEETEN
Attorney General of Texas                            Associate Deputy for Special Litigation

JEFFREY C. MATEER                                    /s/ Todd Lawrence Disher
First Assistant Attorney General                     TODD LAWRENCE DISHER
                                                     Deputy Chief, Special Litigation Unit
RYAN L. BANGERT                                      Attorney-in-Charge
Deputy First Assistant Attorney General              Texas Bar No. 24081854
Texas Bar No. 24045446                               Southern District of Texas No. 2985472
Southern District of Texas No. 641892
                                                     WILLIAM T. THOMPSON
                                                     Special Counsel
                                                     Texas Bar No. 24088531
                                                     Southern District of Texas No. 3053077

                                                     OFFICE OF THE ATTORNEY GENERAL
                                                     P.O. Box 12548 (MC-009)
                                                     Austin, Texas 78711-2548
                                                     Tel.: (512) 936-1414
                                                     Fax: (512) 936-0545
                                                     ryan.bangert@oag.texas.gov
                                                     todd.disher@oag.texas.gov
                                                     will.thompson@oag.texas.gov

                                                     COUNSEL FOR DEFENDANT



                                    CERTIFICATE OF SERVICE

       I hereby certify that on September 26, 2020, I electronically filed the foregoing document
through the Court’s ECF system, which automatically serves notification of the filing on counsel for
all parties.

                                                 /s/ Todd Lawrence Disher
                                                 TODD LAWRENCE DISHER




                                                 2
